983 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter J. LAWRENCE, Plaintiff-Appellant,v.Richard C. REMES, Appellee.
No. 92-1213.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1992.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, JOINER, Senior District Judge.*
PER CURIAM:


1
Plaintiff-Appellant, Walter J. Lawrence ("Lawrence"), appeals from the decision of the United States District Court for the Western District of Michigan, affirming a United States Bankruptcy Court order dismissing, sua sponte, Lawrence's January 31, 1991, Chapter 7 bankruptcy petition and enjoining Lawrence from filing any further bankruptcy petitions "until all cases now pending are closed and all appellate proceedings have been completed under pain of being held in contempt of court."   The district court held that the bankruptcy court properly dismissed this petition as duplicative of a previous Chapter 7 petition filed by Lawrence.   The district court further determined that the bankruptcy court did not abuse its discretion when it enjoined Lawrence from filing any further petitions, in light of Lawrence's apparent abuse of the bankruptcy laws by filing multiple and duplicative petitions.


2
Having carefully reviewed the record and the issues presented in the appellate brief, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Richard A. Enslen, United States District Judge for the Western District of Michigan, for the reasons set forth in his December 31, 1991, opinion.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation